Verbal agreement Dated October 6, 2016 This Verbal Agreement (“Agreement”) is made between Andrei Gurduiala, president and treasurer of Crona Corp. (“President”) and Crona Corp. (“Company”). This Agreement is witness therefore that President has agreed to loan the Company needed funds, in the amount not more then $50,000 US (“Loan”), which is necessary for the Form S-1 registration process of the Company. In case if the Company needs more then the Loan, it has to be certified by written agreement. The Loan is unsecured and does not bear any interest. The Loan does not have the repayment date and other provisions. /s/ Andrei Gurduiala Andrei Gurduiala
